 Case 2:19-cv-01827-PSG-PJW Document 24 Filed 06/17/20 Page 1 of 2 Page ID #:327


 1

 2

 3

 4
                                                             6/17/2020
 5

 6

 7                                                             JS-6
 8                             UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
     MICHAEL YELVERTON, on behalf of               Case No. 2:19-cv-01827 PSG (PJWx)
11 himself and other similarly situated non-
     exempt former and current employees,
12                                                 Assigned for all purposes to the
                 Plaintiffs,                       Honorable Philip S. Gutierrez,
13
          vs.                                      Courtroom 6A, 6th Floor
14
     FEDERAL EXPRESS CORPORATION;                  [PROPOSED] ORDER FOR
15 and DOES 1 through 100, inclusive,
                                                   DISMISSAL WITH PREJUDICE
16               Defendants.
17
                                                   Complaint Filed: January 28, 2019
18

19

20

21

22

23

24

25

26

27

28
                                               4
                JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.CIV. P.
                             41(a)(1)(A)(ii);[PROPOSED] ORDER
 Case 2:19-cv-01827-PSG-PJW Document 24 Filed 06/17/20 Page 2 of 2 Page ID #:328


 1                                   [PROPOSED] ORDER
 2        Having considered the Stipulation and Declaration of Brandon J. Sweeney, and
 3 finding good cause exists, it is hereby ORDERED that the class action causes of action

 4 against Defendant FEDERAL EXPRESS CORPORATION are hereby dismissed and the

 5 entire action is hereby dismissed with prejudice as to all parties and its entirety; each

 6 party to bear his/her/its own attorneys’ fees and costs.

 7        IT IS SO ORDERED.
 8

           6/17/2020
 9 DATED: ______                               __________________________________
10                                             HONORABLE PHILIP S. GUTIERREZ
                                               UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  5
               JOINT STIPULATION FOR DISMISSAL PURSUANT TO F.R.CIV. P.
                            41(a)(1)(A)(ii);[PROPOSED] ORDER
